 



EXHIBIT 10.3

ARCHSTONE-SMITH OPERATING TRUST

SERIES G CUMULATIVE REDEEMABLE PREFERRED
UNITS OF BENEFICIAL INTEREST



--------------------------------------------------------------------------------

Articles Supplementary Reclassifying
and Designating a Series of Preferred Units as
Series G Cumulative Redeemable Preferred Units of Beneficial Interest
and Fixing Distribution and Other Preferences and Rights of Such Series



--------------------------------------------------------------------------------

                  Archstone-Smith Operating Trust, a Maryland real estate
investment trust (the “Trust”), hereby certifies to the State Department of
Assessments and Taxation of Maryland pursuant to section 8-203(b) of the
Corporations and Associations Article of the Annotated Code of Maryland that:

                  FIRST: Pursuant to the authority granted and vested in the
sole trustee of the Trust (the “Trustee”) by Article 2, Section 1(c) of the
Declaration of Trust of the Trust, (the “Declaration of Trust”), the Trustee has
reclassified 600,000 unissued Series G Cumulative Convertible Redeemable
Preferred Units of Beneficial Interest of the Trust as Series G Cumulative
Redeemable Preferred Units of Beneficial Interest, $0.01 par value per share
(the “Series G Preferred Units”).

                  SECOND: The following is a description of the Series G
Preferred Units, including the preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends and other distributions,
qualifications, and terms and conditions of redemption thereof, which, upon any
restatement of the Declaration of Trust, shall be deemed to be a part of
Article 2 of the Declaration of Trust, with any necessary or appropriate changes
to the enumeration or lettering of any section or subsection thereof:

                  Section 1. Number of Units and Designation. This class of
preferred Units shall be designated as Series G Cumulative Redeemable Preferred
Units of Beneficial Interest (“Series G Preferred Units”) and the number of
shares which shall constitute such series shall be 600,000 Units, par value
$0.01 per unit.

                  Section 2. Definitions. For purposes of the Series G Preferred
Units, the following terms shall have the meanings indicated:



           “Beneficial Ownership” shall mean, except as provided below in the
following sentence, ownership of shares of beneficial interest of the Trustee by
a Person (whether or not treated as an individual for purposes of Section 544 of
the Code) who is or would be treated as an owner of such shares of beneficial
interest of the Trustee either directly or constructively through the
application of 544 of the Code, as modified by Section 658(h)(1)(B) of the Code.
“Beneficial Ownership” shall also mean beneficial ownership as defined under
Rule 13(d) under the Exchange Act and, with respect to such meaning, Beneficial
Ownership by any Person shall include Beneficial Ownership by other Persons who
are part of the same group as the original Person for purposes of such
Rule 13(d). The term Beneficially Own shall have correlative meanings.    
         “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which state or federally chartered banking institutions in New York City,
New York are not required to be open.              “Call Date” shall mean the
date specified in the notice to holders required under Section 5 below as the
Call Date.              “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.              “Common Units” shall mean the Class A-1
Common Units, par value $0.01 per unit, the Class A-2 Common Units, par value
$0.01 per unit, and the Class B Common Units, par value $0.01 per unit, of the
Trust.

 



--------------------------------------------------------------------------------



 





           “Distribution Payment Date” shall mean (i) the 25th day of March,
June, September and December in each year, commencing with September 25, 2002
and (ii) in the event of (A) an exchange of Series G Preferred Units into
Series G Preferred Shares, or (B) a redemption of Series G Preferred Units, on
the exchange date or redemption date, as applicable.              “Distribution
Periods” shall mean quarterly distribution periods commencing on the 26th day of
March, June, September and December of each year and ending on and including the
day preceding the first day of the next succeeding Distribution Period.    
         “Distribution Record Date” shall have the meaning set forth in
Section 3.              “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.              “Fully Junior Units” shall mean
the Common Units and any other class or series of Units of the Trust now or
hereafter issued and outstanding to which the Series G Preferred Units have
preference or priority in both (i) the payment of distributions and (ii) the
distribution of assets on any liquidation, dissolution or winding up of the
Trust.              “Junior Units” shall mean the Common Units and any other
class or series of Units of the Trust now or hereafter issued and outstanding to
which the Series G Preferred Units have preference or priority in either (i) the
payment of distributions or (ii) the distribution of assets on any liquidation,
dissolution or winding up of the Trust and, unless the context clearly indicates
otherwise, shall include Fully Junior Units.              “Ownership Limit”
shall initially mean 9.8% in number of Shares or value, of the outstanding
Shares, and, after any adjustment provided for in the Amended and Restated
Declaration of Trust of the Trustee, shall mean such lesser or greater
percentage of the outstanding Shares as so adjusted. The number and value of the
outstanding Shares shall be determined by the board of trustees of the Trustee
in good faith, which determination shall be conclusive for all purposes thereof.
             “Parity Units” shall have the meaning set forth in Section 7.    
         “Parity Shares” shall mean Shares on parity with the Series G Preferred
Shares, in the payment of distributions and in the distribution of assets on any
liquidation, dissolution or winding up of the Trustee, whether or not the
distribution rates, distribution payment dates or redemption or liquidation
prices per share thereof are different from those of the Series G Preferred
Shares.              “Person” shall mean an individual, corporation,
partnership, estate, trust (including a trust qualified under Section 401(a) or
501(c)(17) of the Code), portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity.              “PTP” shall mean a
“publicly traded partnership” within the meaning of Section 7704 of the Code.  
           “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.              “Series G Preferred Shares” shall mean Series G
Cumulative Redeemable Preferred Shares of Beneficial Interest, par value $0.01
per share, of the Trustee.              “set apart for payment” shall be deemed
to include, without any action other than the following, the recording by the
Trust in its accounting ledgers of any accounting or bookkeeping entry which
indicates, pursuant to authorization or declaration of distributions or other
distribution by the Trustee, the allocation of funds to be so paid on any class
or series of Units of the Trust; provided, however, that if any funds for any
Junior Units or any Parity Units are placed in a separate account of the Trust
or delivered to a disbursing, paying or other similar agent, then “set apart for
payment” with respect to the Series G Preferred Units shall mean placing such
funds in a separate account or delivering such funds to a disbursing, paying or
other similar agent.              “Shares” shall mean shares of beneficial
interest of the Trustee.

 



--------------------------------------------------------------------------------



 





           “Trustee” shall mean Archstone-Smith Trust, a Maryland real estate
investment trust, the sole trustee of the Trust.              “Units” shall mean
the shares of beneficial interest, par value $0.01 per share, of the Trust,
which have been designated as Units in the Declaration of Trust.

                  Section 3. Distributions.

                  (a) General. The holders of Series G Preferred Units shall be
entitled to receive, when, as and if authorized or declared by the Trustee, out
of funds legally available for such purpose, cash distributions in an amount per
share equal to 8.625% of the liquidation preference per annum (equivalent to
$2.15625 per share). Such distributions shall be cumulative, shall accrue from
the original date of issuance and will be payable on each Distribution Payment
Date. The amount of the distribution payable for any period will be computed on
the basis of a 360-day year of twelve 30-day months and for any period shorter
than a full quarterly period for which distributions are computed, the amount of
the distribution payable will be computed on the basis of the actual number of
days elapsed in such period. If any Distribution Payment Date is not a Business
Day, then payment of the distribution to be made on such date will be made on
the next succeeding day that is a Business Day (and without any interest or
other payment in respect of any such delay) except that, if such Business Day is
in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date. Distributions on the Series G Preferred Units will be
made to the holders of record of the Series G Preferred Units on the relevant
record dates to be fixed by the Trustee, which record dates shall in no event
exceed fifteen (15) Business Days prior to the relevant Distribution Payment
Date.

                  (b) Cumulative Distributions. Distributions on the Series G
Preferred Units will accrue whether or not the terms and provisions of any
agreement of the Trust, including any agreement relating to its indebtedness, at
any time prohibit the current payment of distributions, whether or not the Trust
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized.
Accrued but unpaid dividends on the Series G Preferred Units will accumulate as
of the Distribution Payment Date on which they first become payable.
Distributions on account of arrears for any past distribution periods may be
declared and paid at any time, without reference to a regular Distribution
Payment Date to holders of record of the Series G Preferred Units on the record
date fixed by the Trustee which date shall not exceed fifteen (15) Business Days
prior to the Distribution Payment Date. Accumulated and unpaid distributions
will not bear interest nor shall there be any accrual accounts maintained for
the Series G Preferred Shares.

                  (c) Priority as to Distributions. (i) So long as any Series G
Preferred Units are outstanding, no distribution of cash or other property shall
be authorized, declared, paid or set apart for payment on or with respect to any
class or series of Junior Units of the Trust, nor shall any cash or other
property be set aside for or applied to the purchase, redemption or other
acquisition for consideration of any Series G Preferred Units, any Parity Units
or any Junior Units, unless, in each case, all distributions accumulated on all
Series G Preferred Units and all classes and series of outstanding Parity Units
have been paid in full. The foregoing sentence will not prohibit (a)
distributions payable solely in Junior Units, (b) the conversion of Junior Units
or Parity Units into Units of the Trust ranking junior to the Series G Preferred
Units as to distributions, or (c) the redemption of Units corresponding to any
Series G Preferred Shares, Shares raking on parity with the Series G Preferred
Shares with respect to distributions or Shares ranking junior to the Series G
Preferred Shares to be purchased by the Trustee pursuant to Sections 18 and 18A
of Article II of the Declaration of Trust of the Trustee to preserve the
Trustee’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding purchase pursuant
to said Section 18 and 18A of Article II of the Declaration of Trust of the
Trustee.

                  (ii) So long as distributions have not been paid in full (or a
sum sufficient for such full payment is not irrevocably deposited in trust for
payment) upon the Series G Preferred Units, all distributions authorized and
declared on the Series G Preferred Units and all classes or series of
outstanding Parity Units shall be authorized and declared so that the amount of
distributions authorized and declared per Series G Preferred Unit and such other
classes or series of Parity Units shall in all cases bear to each other the same
ratio that accrued distributions per Series G Preferred Unit and such other
classes or series of Parity Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such class or
series of Parity Units do not have cumulative distribution rights) bear to each
other.

                  (d) No Further Rights. Holders of Series G Preferred Units
shall not be entitled to any distributions, whether payable in cash, other
property or otherwise, in excess of the full cumulative distributions described
herein.

 



--------------------------------------------------------------------------------



 



                  Section 4. Liquidation Preference.

                  (a) Distributions upon Liquidation. Upon any liquidation,
dissolution or winding up of the Trust, whether voluntary or involuntary, before
any payment or distribution of the assets of the Trust (whether capital or
surplus) is made to or set apart for the holders of the Common Units or any
other class or series of Units of the Trust now or hereafter issued and
outstanding to which the Series G Preferred Units have preference or priority in
the distribution of assets on any liquidation, dissolution or winding up of the
Trust, the holders of Series G Preferred Units shall be entitled to receive out
of assets of the Trust legally available for such purpose, liquidating
distributions in the amount of $25.00 per Series G Preferred Unit, plus an
amount equal to all distributions (whether or not earned or authorized or
declared) accrued and unpaid thereon to the date of final distribution to such
holders, if any; but such holders shall not be entitled to any further payment.
If, upon any liquidation, dissolution or winding up of the Trust, the assets of
the Trust, or the proceeds thereof, distributable among the holders of Series G
Preferred Units are insufficient to pay in full such preferential amount with
respect to the Series G Preferred Units and the corresponding amounts with
respect to all Parity Units, then such assets, or the proceeds thereof, shall be
distributed among the holders of Series G Preferred Units and all such Parity
Units in proportion to the full liquidating distributions to which they would
otherwise be respectively entitled.

                  (b) Notice. Written notice of any such voluntary or
involuntary liquidation, dissolution or winding-up of the Trust, stating the
payment date or dates when, and the place or places where, the amounts
distributable in such circumstances shall be payable, shall be given by (i) fax
and (ii) by first class mail, postage pre-paid, not less than ten (10) and not
more than sixty (60) days prior to the payment date stated therein, to each
record holder of Series G Preferred Units at the respective addresses of such
holders as the same shall appear on the transfer records of the Trust.

                  (c) No Further Rights. Subject to the rights of the holders of
shares of any class or series of Units ranking on a parity with or senior to the
Series G Preferred Units in the distribution of assets on any liquidation,
dissolution or winding up of the Trust, upon any liquidation, dissolution or
winding up of the Trust, whether voluntary or involuntary, after payment has
been made in full to the holders of Series G Preferred Units, as provided
herein, the holders of any Junior Units shall, subject to the respective terms
and provisions (if any) applying thereto, be entitled to receive any and all
assets remaining to be paid or distributed, and the holders of Series G
Preferred Units shall not be entitled to share therein.

                  (d) Consolidation, Merger or Certain Other Transactions. The
voluntary sale, conveyance, lease, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property or assets of the Trustee to, or the consolidation or merger or other
business combination of the Trust with or into, any corporation, trust,
partnership, limited liability company or other entity (or of any corporation,
trust, partnership, limited liability company or other entity with or into the
Trust) shall not be deemed to constitute a liquidation, dissolution or
winding-up of the Trust.

                  Section 5. Redemption at the Option of the Trust.

                  (a) Right of Optional Redemption. Series G Preferred Units are
not redeemable by the Trust prior to March 3, 2005. On or after such date, the
Trust shall have the right to redeem the Series G Preferred Units, in whole or
in part, at any time or from time to time, upon not less than ten (10) nor more
than sixty (60) days’ written notice, for cash at a redemption price of $25.00
per Series G Preferred Unit plus the amount indicated in subsection (b) below
(the “Redemption Price”). If fewer than all of the outstanding Series G
Preferred Units are to be redeemed, the Series G Preferred Units to be redeemed
shall be selected pro rata (as nearly as practicable without creating fractional
units).

                  (b) Payment of Accrued and Unpaid Distributions. Upon any
redemption of Series G Preferred Units pursuant to this Section 5, the Trust
shall pay all distributions accrued and unpaid thereon, if any, in arrears for
any Distribution Period ending on or prior to the Call Date. If the Call Date
falls after a Distribution Record Date and prior to the corresponding
Distribution Payment Date, then each holder of such Series G Preferred Units at
the close of business on such Distribution Record Date shall be entitled to
receive the distribution payable on such Series G Preferred Units on the
corresponding Distribution Payment Date notwithstanding the redemption of such
Series G Preferred Units before such Distribution Payment Date. Except as
provided above, the Trust shall make no payment or allowance for unpaid
distributions, whether or not in arrears, on Series G Preferred Units called for
redemption.

                  (c) Limitation on Redemption. The Trust may not redeem fewer
than all of the outstanding Series G Preferred Units unless all accumulated and
unpaid distributions have been paid on all Series G Preferred Units for all
quarterly distribution periods terminating on or prior to the date of
redemption.

 



--------------------------------------------------------------------------------



 



                  (d) Procedures for Redemption.



           (i) Notice of redemption will be (A) faxed, and (B) mailed by the
Trust, by certified mail, postage prepaid, not less than ten (10) nor more than
sixty (60) days prior to the redemption date, addressed to the respective
holders of record of the Series G Preferred Units at their respective addresses
as they appear on the records of the Trust. No failure to give or defect in such
notice shall affect the validity of the proceedings for the redemption of any
Series G Preferred Units except as to the holder to whom such notice was
defective or not given. In addition to any information required by law, each
such notice shall state: (1) the redemption date, (2) the Redemption Price,
(3) the aggregate number of Series G Preferred Units to be redeemed and if fewer
than all of the outstanding Series G Preferred Units are to be redeemed, the
number of Series G Preferred Units to be redeemed held by such holder, which
number shall equal such holder’s pro rata share (based on the percentage of the
aggregate number of outstanding Series G Preferred Units the total number of
Series G Preferred Units held by such holder represents) of the aggregate number
of Series G Preferred Units to be redeemed, (4) the place or places where such
Series G Preferred Units are to be surrendered for payment of the Redemption
Price, (5) that distributions on the Series G Preferred Units to be redeemed
will cease to accumulate on such redemption date and (6) that payment of the
Redemption Price will be made upon presentation and surrender of such Series G
Preferred Units.              (ii) If the Trust gives a notice of redemption in
respect of Series G Preferred Units (which notice will be irrevocable) then, by
12:00 noon, New York City time, on the redemption date, the Trust will deposit
irrevocably in trust for the benefit of the Series G Preferred Units being
redeemed funds sufficient to pay the applicable Redemption Price and will give
irrevocable instructions and authority to pay such Redemption Price to the
holders of the Series G Preferred Units upon surrender of the Series G Preferred
Units by such holders at the place designated in the notice of redemption. If
the Series G Preferred Units are evidenced by a certificate and if fewer than
all Series G Preferred Units evidenced by any certificate are being redeemed, a
new certificate shall be issued upon surrender of the certificate evidencing all
Series G Preferred Units, evidencing the unredeemed Series G Preferred Units
without cost to the holder thereof. On and after the date of redemption,
distributions will cease to accumulate on the Series G Preferred Units or
portions thereof called for redemption, unless the Trust defaults in the payment
thereof. If any date fixed for redemption of Series G Preferred Units is not a
Business Day, then payment of the Redemption Price payable on such date will be
made on the next succeeding day that is a Business Day (and without any interest
or other payment in respect of any such delay) except that, if such Business Day
falls in the next calendar year, such payment will be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date fixed for redemption. If payment of the Redemption Price is
improperly withheld or refused and not paid by the Trust, distributions on such
Series G Preferred Units will continue to accumulate from the original
redemption date to the date of payment, in which case the actual payment date
will be considered the date fixed for redemption for purposes of calculating the
applicable Redemption Price.

                  Section 6. Units to Be Retired. All Series G Preferred Units
which are issued and reacquired in any manner by the Trust (other than the
exchange of Series G Preferred Units for Series G Preferred Shares pursuant to
Section 9 hereof whereby the Trustee shall hold all of such Series G Preferred
Units so exchanged) shall be restored to the status of authorized but unissued
Units of the Trust, without designation as to class or series.

                  Section 7. Ranking. Any class or series of Units of the Trust
shall be deemed to rank:



           (i) senior to the Series G Preferred Units, in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if the holders of such class or series are entitled
to the receipt of distributions or amounts distributable on any liquidation,
dissolution or winding up of the Trust, as the case may be, in preference or
priority to the holders of Series G Preferred Units;              (ii) on a
parity with the Series G Preferred Units, in the payment of distributions and in
the distribution of assets on any liquidation, dissolution or winding up of the
Trust, whether or not the distribution rates, distribution payment dates or
redemption or liquidation prices per share thereof are different from those of
the Series G Preferred Units, if the holders of such class or series and the
holders of Series G Preferred Units are entitled to the receipt of distributions
and amounts distributable on any liquidation, dissolution or winding up of the
Trust in proportion to their respective amounts of distributions accrued and
unpaid per share or liquidation preferences, without preference or priority to
each other (“Parity Units”);

 



--------------------------------------------------------------------------------



 





           (iii) junior to the Series G Preferred Units, in the payment of
distributions or in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if such class or series is Junior Units; and    
         (iv) junior to the Series G Preferred Units, in the payment of
distributions and in the distribution of assets on any liquidation, dissolution
or winding up of the Trust, if such class or series is Fully Junior Units.

                  Section 8. Voting.

                  (a) General. Holders of the Series G Preferred Units will not
have any voting rights or right to consent to any matter requiring the consent
or approval of the holders of Units, except as set forth in Sections 5.3 and
12.4 of Annex A to the Declaration of Trust and except as set forth below.

                  (b) Certain Voting Rights. So long as any Series G Preferred
Units remain outstanding, the Trust shall not, without the affirmative vote of
the holders of at least two-thirds of the Series G Preferred Units outstanding
at the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Units senior to the Series G Preferred Units with
respect to payment of distributions or rights upon liquidation, dissolution or
winding-up or reclassify any Units of the Trust into any such senior Units, or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such senior Units, (ii) authorize or
create, or increase the authorized or issued amount of any Parity Units or
reclassify any Units into any such Units or create, authorize or issue any
obligations or security convertible into or evidencing the right to purchase any
such Units but only to the extent such Parity Units are issued to an affiliate
of the Trust, other than the Trustee to the extent the issuance of such
interests was to allow the Trustee to issue corresponding preferred shares to
persons who are not affiliates of the Trustee or (iii) either (A) consolidate,
merge into or with, or convey, transfer or lease its assets substantially as an
entirety to, any corporation or other entity or (B) amend, alter or repeal the
provisions of the Declaration of Trust, whether by merger, consolidation or
otherwise, that would materially and adversely affect the powers, special
rights, preferences, privileges or voting power of the Series G Preferred Units
or the holders thereof; provided, however, that with respect to the occurrence
of a merger, consolidation or a sale or lease of all of the Trust’s assets as an
entirety, so long as (1) the Trust is the surviving entity and the Series G
Preferred Units remain outstanding with the terms thereof unchanged, or (2) the
resulting, surviving or transferee entity is a partnership, limited liability
company or other pass-through entity organized under the laws of any state and
substitutes the Series G Preferred Units for other interests in such entity
having substantially the same terms and rights as the Series G Preferred Units,
including with respect to distributions, voting rights and rights upon
liquidation, dissolution or winding-up, then the occurrence of any such event
shall not be deemed to materially and adversely affect such rights, privileges
or voting powers of the holders of the Series G Preferred Units; and provided
further that any increase in the amount of Units or the creation or issuance of
any other class or series of Units, in each case ranking (y) junior to the
Series G Preferred Units with respect to payment of distributions or the
distribution of assets upon liquidation, dissolution or winding-up, or (z) on a
parity with the Series G Preferred Units with respect to payment of
distributions and the distribution of assets upon liquidation, dissolution or
winding-up, to the extent such Units are issued to the Trustee and the issuance
of such Units was to allow the Trustee to issue corresponding preferred shares
to persons who are not affiliates of the Trust, shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers.

                  Section 9. Exchange Right.



           (a) Right to Exchange. (i) Series G Preferred Units will be
exchangeable in whole or in part at anytime on or after March 3, 2010 at the
option of either the holders thereof or the Trustee, for authorized but
previously unissued Series G Preferred Shares at an exchange rate of one
Series G Preferred Share for one Series G Preferred Unit, subject to adjustment
as described below (the “Exchange Price”); provided, the Series G Preferred
Units will become exchangeable at any time, in whole or in part, at the option
of the holders of Series G Preferred Units for Series G Preferred Shares if
(x) at any time full distributions shall not have been timely made on any
Series G Preferred Unit with respect to six (6) prior quarterly distribution
periods, whether or not consecutive, provided, however, that a distribution in
respect of Series G Preferred Units shall be considered timely made if made
within two (2) Business Days after the applicable Distribution Payment Date if
at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely
made, or (y) upon receipt by a holder or holders of Series G Preferred Units of
(1) notice from the Trustee that the Trustee or a subsidiary of the Trustee has
taken the position that the Trust is, or upon the occurrence of a defined event
which is likely to occur in the immediate future will be, a PTP and (2) an
opinion rendered by an outside nationally recognized independent counsel
familiar with such matters addressed to a holder or holders of Series G
Preferred Units, that the Trust is or likely is, or upon the occurrence of a
defined event which is likely to occur in the immediate future will be or

 



--------------------------------------------------------------------------------



 





  likely will be, a PTP. In addition, the Series G Preferred Units may be
exchanged for Series G Preferred Shares, in whole or in part, at the option of
any holder prior to March 3, 2010 and after March 3, 2003 if such holder of a
Series G Preferred Unit shall deliver to the Trustee either (i) a private letter
ruling addressed to such holder of Series G Preferred Units or (ii) an opinion
of independent counsel reasonably acceptable to the Trustee based on the
enactment of a statute, temporary or final Treasury Regulations or the
publication of a Revenue Ruling or other Internal Revenue Service release, in
either case to the effect that an exchange of the Series G Preferred Shares at
such earlier time would not cause the Series G Preferred Units to be considered
“stock or securities” within the meaning of section 351(e) of the Code for
purposes of determining whether the holder of such Series G Preferred Units is
an “investment company” under section 721(b) of the Code if an exchange is
permitted at such earlier date.              (ii) Notwithstanding anything to
the contrary set forth in Section 9(a)(i) hereof, if an Exchange Notice (as
defined herein) has been delivered to the Trustee, then the Trustee may, at its
option, elect to redeem or cause the Trust to redeem all or a portion of the
outstanding Series G Preferred Units for cash in an amount equal to the
Redemption Price that would be payable as of the date of such redemption in
accordance with the procedures set forth in Section 5(d) hereof. The Trustee may
exercise its option to redeem the Series G Preferred Units for cash pursuant to
this Section 9(a)(ii) hereof by giving each holder of record of Series G
Preferred Units notice of its election to redeem for cash, within ten
(10) Business Days after receipt of the Exchange Notice, by (x) fax, and
(y) registered mail, postage paid, at the address of each holder as it may
appear on the records of the Trust stating (A) the redemption date, which shall
be no later than sixty (60) days following the receipt of the Exchange Notice,
(B) the redemption price, (C) the place or places where the Series G Preferred
Units are to be surrendered for payment of the redemption price, (D) that
distributions on the Series G Preferred Units will cease to accrue on such
redemption date, (E) that payment of the redemption price will be made upon
presentation and surrender of the Series G Preferred Units and (F) the aggregate
number of Series G Preferred Units to be redeemed, and if fewer than all of the
outstanding Series G Preferred Units are to be redeemed, the number of Series G
Preferred Units to be redeemed held by such holder, which number shall equal
such holder’s pro rata share (based on the percentage of the aggregate number of
outstanding Series G Preferred Units the total number of Series G Preferred
Units held by such holder represents) of the aggregate number of Series G
Preferred Units being redeemed.              (iii) In the event an exchange of
all or a portion of Series G Preferred Units pursuant to Section 9(a)(i) hereof
would violate the provisions on ownership limitation of the Trustee set forth in
the Declaration of Trust of the Trustee, the Trustee shall give written notice
thereof to each holder of record of Series G Preferred Units, within ten
(10) Business Days following receipt of the Exchange Notice, by (x) fax, and
(y) registered mail, postage prepaid, at the address of each such holder set
forth in the records of the Trust. In such event, each holder of Series G
Preferred Units shall be entitled to exchange, pursuant to the provision of
Section 9(b) a number of Series G Preferred Units which would comply with the
provisions on the ownership limitation of the Trustee set forth in the
Declaration of Trust and any Series G Preferred Units not so exchanged (the
“Excess Units”) shall be redeemed by the Trust for cash in an amount equal to
$25.00, plus any accrued and unpaid distributions thereon, whether or not
declared, to the date of redemption. The written notice of the Trustee shall
state (A) the number of Excess Units held by such holder, (B) the redemption
price of the Excess Units, (C) the date on which such Excess Units shall be
redeemed, which date shall be no later than sixty (60) days following the
receipt of the Exchange Notice, (D) the place or places where such Excess Units
are to be surrendered for payment of the redemption price, (E) that
distributions on the Excess Units will cease to accrue on such redemption date,
and (F) that payment of the redemption price will be made upon presentation and
surrender of such Excess Units. In the event an exchange would result in Excess
Units, as a condition to such exchange, each holder of such units agrees to
provide representations and covenants reasonably requested by the Trustee
relating to (1) the widely held nature of the interests in such holder,
sufficient to assure the Trustee that the holder’s ownership of shares of the
Trustee (without regard to the limits described above) will not cause any
individual to Beneficially Own in excess of the Ownership Limit; and (2) to the
extent such holder can so represent and covenant without obtaining information
from its owners, the holder’s ownership of tenants of the Trust and its
affiliates.              (b) Procedure for Exchange. (i) Any exchange pursuant
to the terms herein (including Section 9(a)(i)) shall be exercised pursuant to a
notice of exchange (the “Exchange Notice”) delivered to the Trustee by the
holder who is exercising such exchange right, by (A) fax and (B) by certified
mail postage prepaid. The exchange of Series G Preferred Units, or a specified
portion thereof, may be effected after the fifth (5th) Business Day following
receipt by the Trustee of the Exchange Notice by delivering certificates, if
any, representing such Series G Preferred Units to be exchanged together with,
if applicable, written notice of exchange and a proper assignment of such
Series G Preferred Units to the office of the Trustee maintained for

 



--------------------------------------------------------------------------------



 





  such purpose. Currently, such office is 9200 E. Panorama, Suite 400,
Englewood, Colorado 80112, Attention: Chief Financial Officer. Each exchange
will be deemed to have been effected immediately prior to the close of business
on the date on which such Series G Preferred Units to be exchanged (together
with all required documentation) shall have been surrendered and notice shall
have been received by the Trustee as aforesaid and the Exchange Price shall have
been paid. Any Series G Preferred Shares issued by the Trustee in accordance
with this Section 9 shall be delivered as shares which are duly authorized,
validly issued, fully paid and nonassessable, free of pledge, lien, encumbrance
or restriction other than those provided in the Amended and Restated Declaration
of Trust and the Bylaws of the Trustee, the Securities Act and relevant state
securities or blue sky laws.              (ii) In the event of an exchange of
Series G Preferred Units for Series G Preferred Shares, an amount equal to the
accrued and unpaid distributions, whether or not declared, to the date of
exchange on any Series G Preferred Units tendered for exchange shall (A) accrue
on the shares of the Series G Preferred Shares into which such Series G
Preferred Units are exchanged, and (B) continue to accrue on such Series G
Preferred Units, which shall remain outstanding following such exchange, with
the Trustee as the holder of such Series G Preferred Units. Notwithstanding
anything to the contrary set forth herein, in no event shall a holder of a
Series G Preferred Unit that was validly exchanged into Series G Preferred
Shares pursuant to this Section 9 (other than the Trustee now holding such
Series G Preferred Unit), receive a cash distribution out of Available Cash of
the Trust, if such holder, after exchange, is entitled to receive a distribution
out of Available Cash with respect to the Series G Preferred Share for which
such Series G Preferred Unit was exchanged or redeemed.    
         (iii) Fractional Series G Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the Trustee will pay a cash adjustment based upon
the fair market value of the Series G Preferred Shares on the day prior to the
exchange date as determined in good faith by the Board of Trustees of the
Trustee.              (c) Adjustment of Exchange Price. (i) The Exchange Price
is subject to adjustment upon certain events, including, (A) subdivisions,
combinations and reclassification of the Series G Preferred Shares, and
(B) distributions to all holders of Series G Preferred Shares of evidence of
indebtedness of the Trustee or assets (including securities, but excluding
dividends and distributions paid in cash out of equity applicable to Series G
Preferred Shares). In the event of a subdivision or combination of the Series G
Preferred Shares, the Exchange Price in effect immediately prior to the
subdivision or combination shall be proportionately increased or decreased. In
the event of a reclassification, the Exchange Price shall be adjusted so that a
Series G Preferred Unit will be exchangeable for a proportionate interest in the
security into which a Series G Preferred Share was reclassified. In the event of
a distribution of evidences of indebtedness of the Trustee or assets, the
Exchange Price shall be increased or decreased so that the same shall equal the
price determined by multiplying the Exchange Price immediately prior to the
distribution by a fraction of which the numerator shall be the fair market value
(as determined by the Trustee) of a Series G Preferred Share at the close of
business on the date immediately prior to the distribution and the denominator
shall be the fair market value (as determined by the Trustee) of a Series G
Preferred Share at the close of business on the day of the distribution less the
fair market value (as determined by the Trustee) of the distribution.    
         (ii) In case the Trustee shall be a party to any transaction
(including, without limitation, a merger, consolidation, statutory share
exchange, tender offer for all or substantially all of the Trustee’s shares of
beneficial interest or sale of all or substantially all of the Trustee’s
assets), in each case as a result of which the Series G Preferred Shares will be
converted into the right to receive shares of capital stock, other securities or
other property (including cash or any combination thereof), each Series G
Preferred Unit will thereafter be exchangeable into the kind and amount of
shares of capital stock and other securities and property receivable (including
cash or any combination thereof) upon the consummation of such transaction by a
holder of that number of Series G Preferred Shares or fraction thereof into
which one Series G Preferred Unit was exchangeable immediately prior to such
transaction. The Trustee may not become a party to any such transaction unless
the terms thereof are consistent with the foregoing. In addition, so long as any
Series G Preferred Units are outstanding, the Trustee shall not, without the
affirmative vote of the holders of at least two-thirds of the Series G Preferred
Units outstanding at the time: (a) designate or create, or increase the
authorized or issued amount of, any class or series of shares ranking prior to
the Series G Preferred Shares with respect to the payment of distributions or
rights upon liquidation, dissolution or winding-up or reclassify any authorized
shares of the Trustee into any such shares, or create, authorize or issue any
obligations or security convertible into or evidencing the right to purchase any
such shares; (b) designate or create, or increase the authorized or issued
amount of, any Parity Shares or reclassify any authorized shares of the Trustee
into any such shares, or create, authorize or issue any obligations or security
convertible into or

 



--------------------------------------------------------------------------------



 





  evidencing the right to purchase any such shares, but only to the extent that
such Parity Shares are issued to an Affiliate of the Trustee; (c) amend, alter
or repeal the provisions of the Amended and Restated Declaration of Trust or
Bylaws of the Trustee, whether by merger, consolidation or otherwise, that would
materially and adversely affect the powers, special rights, preferences,
privileges or voting power of the Series G Preferred Shares or the holders of
the Series G Preferred Shares or the Series G Preferred Units; provided,
however, that any increase in the amount of authorized preferred shares of
beneficial interest of the Trustee (“Preferred Shares”) or the creation or
issuance of any other series or class of Preferred Shares, or any increase in
the amount of authorized shares of each class or series, in each case ranking
either (1) junior to the Series G Preferred Shares with respect to the payment
of distributions and the distribution of assets upon liquidation, dissolution or
winding-up, or (2) on a parity with the Series G Preferred Shares with respect
to the payment of distributions or the distribution of assets upon liquidation,
dissolution or winding-up to the extent such Series G Preferred Shares are not
issued to an affiliate of the Trustee, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.

                  (d) Restriction on Ownership. Following the exchange of all or
any portion of the Series G Preferred Units for Series G Preferred Shares in
accordance with to this Section 9, such Series G Preferred Units shall be owned
and held solely by the Trustee.

                  Section 10. Transfer Restrictions.

                  (a) Declaration of Trust. The provisions of Section 9.3 of
Annex A to the Declaration of Trust shall not be applicable to the Series G
Preferred Units.

                  (b) General. Subject to the remaining provisions of this
Section 10, a holder of Series G Preferred Units may transfer all or any portion
of his or her Series G Preferred Units without the prior written consent of the
Trust or the Trustee, including a pledge to a lender to secure a loan to a
holder of Series G Preferred Units. In order to effect such transfer, the holder
must deliver to the Trustee a duly executed copy of the instrument making such
transfer and such instrument must evidence the written acceptance by the
assignee of all of the terms and conditions of the Declaration of Trust, as
supplemented hereby, and represent that such assignment was made in accordance
with all applicable laws and regulations. Such holder of Series G Preferred
Shares shall provide the Trustee twenty days prior written notice of a proposed
transfer that provides information sufficient to enable the Trustee to make the
determinations described under Section 10 (d) and (e).

                  (c) Incapacitated Limited Partners. If a holder of Series G
Preferred Units is subject to Incapacity (as defined in the Declaration of
Trust), the executor, administrator, trustee, committee, guardian, conservator
or receiver of such holder’s estate shall have all the rights of a holder of
Series G Preferred Units, but not more rights than those enjoyed by other
holders of Series G Preferred Units for the purpose of settling or managing the
estate and such power as the Incapacitated holder possessed to transfer all or
any part of his or its interest in the Series G Preferred Units.

                  (d) Transfers Contrary to Securities Laws. The Trustee may
prohibit any transfer otherwise permitted under this Section 10 by a holder of
Series G Preferred Units if, in the opinion of legal counsel to the Trust, such
transfer would require the filing of a registration statement under the
Securities Act, or would otherwise violate any Federal, state or foreign
securities laws or regulations applicable to the Trust or the Series G Preferred
Units.

                  (e) Transfers Resulting in Corporation Status; Transfers
Through Established Securities or Secondary Markets. No transfer by a holder of
Series G Preferred Units may be made to any Person if (i) it would result in the
Trust being treated as a publicly traded partnership within the meaning of
Section 7704 of the Code or as an association taxable as a corporation, or
(ii) such transfer is effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code. Notwithstanding anything to the contrary in the
Declaration of Trust, as supplemented hereby, (x) no interests in the Trust
shall be issued in a transaction that is (or transactions that are) registered
or required to be registered under the Securities Act, and to the extent such
interests were not required to be registered under the Securities Act by reason
of Regulation S (17 CFR 230.901 through 230.904) or any successor thereto, such
issuances would not have been required to be registered under the Securities Act
if the interests so offered or sold had been offered and sold within the United
States, (y) any transfer or assignment (or purported transfer or assignment) of
any Series G Preferred Units (or any interest or right or attribute therein),
whether to another holder of Units or to a third party, shall not be effective,
and any such transfer or assignment (or purported transfer or assignment) shall
be void ab initio, and no Person shall otherwise become a holder of Units in the
Trust if at the time of such transfer or assignment (or purported transfer or
assignment) any Units in the Trust are traded on an established securities
market or readily tradeable on a

 



--------------------------------------------------------------------------------



 



secondary market or the substantial equivalent thereof. For purposes of the
preceding sentence and clause (ii) above, an established securities market is a
national securities exchange that is either registered under Section 6 of the
Exchange Act or exempt from registration because of the limited volume of
transactions, a foreign securities exchange that, under the law of the
jurisdiction where it is organized, satisfies regulatory requirements that are
analogous to the regulatory requirements of the Exchange Act, a regional or
local exchange, or an interdealer quotation system that regularly disseminates
firm buy or sell quotations by identified brokers or dealers by electronic means
or otherwise. For purposes of the preceding sentence and such clause (ii) above,
Units in the Trust (or interests therein) are readily tradeable on a secondary
market or the substantial equivalent thereof if (i) Units in the Trust (or
interests therein) are regularly quoted by any person, such as a broker or
dealer, making a market in the interests; (ii) any person regularly makes
available to the public (including customers or subscribers) bid or offer quotes
with respect to Units in the Trust (or interests therein) and stands ready to
effect buy or sell transactions at the quoted prices for itself or on behalf of
others; (iii) the holder of Units in the Trust has a readily available, regular,
and ongoing opportunity to sell or exchange such interest (or interests therein)
through a public means of obtaining or providing information of offers to buy,
sell, or exchange such interests; or (iv) prospective buyers and sellers
otherwise have the opportunity to buy, sell, or exchange Units in the Trust (or
interests therein) in a time frame and with the regularity and continuity that
is comparable to that described in clauses (i), (ii) an d (iii) of this
sentence.

                  (f) Transfers to Holders of Nonrecourse Liabilities. No
transfer or pledge of any Series G Preferred Units may be made to a lender to
the Trust or any Person who is related (within the meaning of Section 1.752-4(b)
of the Regulations) to any lender to the Trust whose loan constitutes a
Nonrecourse Liability without the prior written consent of the Trustee, in its
sole and absolute discretion, provided that as a condition to such consent the
lender will be required to enter into an arrangement with the Trust and the
Trustee to exchange or redeem for the Redemption Price any Series G Preferred
Units in which a security interest is held simultaneously with the time at which
such lender would be deemed to be a holders of Units in the Trust for purposes
of allocating liabilities to such lender under Section 752 of the Code.

                  Section 11. No Conversion Rights. Notwithstanding the
provisions of Section 9 hereof, the holders of the Series G Preferred Units
shall not have any rights to convert such shares into shares of any other class
or series of shares or into any other securities of, or interest in, the Trust.

                  Section 12. No Preemptive Rights. No holder of the Series G
Preferred Units shall, as such holder, have any preemptive rights to purchase or
subscribe for additional shares of the Trust or any other security of the Trust
which it may issue or sell.

                  Section 13. Record Holders. The Trust may deem and treat the
record holder of any Series G Preferred Units as the true and lawful owner
thereof for all purposes, and the Trust shall not be affected by any notice to
the contrary.

                  Section 14. Sinking Fund. The Series G Preferred Units shall
not be entitled to the benefit of any retirement or sinking fund.

                  Section 15. Dissolution. Without the affirmative vote of all
of the Series G Preferred Units issued and outstanding, the Trustee shall not
have the right to, nor shall the Trustee, make the election set forth in Section
11.1(iii) of Annex A to the Declaration of Trust.

                  THIRD: The Series G Preferred Units have been reclassified by
the Trustee under the authority contained in Article 2, Section 1(c), of the
Declaration of Trust.

                  FOURTH: These Articles Supplementary have been approved by the
Trustee in the manner and by the vote required by law.

                  FIFTH: The undersigned Vice President acknowledges these
Articles Supplementary to be the act of the Trust and further, as to all matters
or facts required to be verified under oath, the undersigned Vice President
acknowledges that to the best of his knowledge, information and belief, these
matters and facts are true in all material respects and this statement is made
under the penalties of perjury.

 



--------------------------------------------------------------------------------



 



                  IN WITNESS WHEREOF, the Trust has caused these Articles
Supplementary to be signed in its name and on its behalf by its Vice President
and attested to by its Assistant Secretary on this 30th day of August, 2002.

              ARCHSTONE-SMITH OPERATING TRUST               By:   /s/ Thomas S.
Reif

--------------------------------------------------------------------------------

Thomas S. Reif
Vice President           ATTEST:                   /s/ Erin McMahon


--------------------------------------------------------------------------------

Erin McMahon
Assistant Secretary        

 